Title: To Thomas Jefferson from Joseph Anderson and Others, 20 March 1804
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir—
            Federal City [20 Mch. 1804]
          
          We the Undersignd being Sensibly impress’d, with the importance of haveing a proper Character for Governor of Orleans—and believeing it to be our duty, to bring to your View Such a one as we believe will so Conduct—as to promote the best interests of the United States—and possess the Confidence of the Western people whose interests will be Verry greatly concernd therein—and believeing that the person, who shall be appointed to that office—ought to possess in an eminent degree—Zeal and inflexible integrety—perspecuity of mind and Soundness of Judgment—promptitude in decision, in emergent cases—and firmness in their Execution; Such a knowledge of the Human mind, as to Manage its foibles, its follies, and its Vices so as to conciliate them—to Obedience to the Laws; or to punish them With Such discretion, as to leave no cause for murmur—and yet Command Submission—Easy of access to all who may have business to transact—and yet so deport himself—as to preserve the proper dignity of the Office—Such qualities do we Recognize in the Honble Andrew Jackson—now one of the Judges of the Superior Court—and Major General of the State of Tennessee—and do therefore recommend him, as a proper Charecter for that appointment—
          with Sentiments of Very high consideration—
          
            Jos: Anderson 
            Wm Cocke 
            G: W: Campbell 
            Wm Dickson 
            John Rhea 
            M Lyon 
          
        